Citation Nr: 0946277	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  08-20 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for chronic low back 
syndrome, currently rated 40 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
March 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in March 2005, a statement of the case 
was issued in May 2008, and a substantive appeal was received 
in June 2008.  The Veteran testified at a RO hearing in March 
2007, and at a Board hearing in September 2009; the 
transcripts are of record.


FINDING OF FACT

The Veteran's service-connected chronic low back syndrome, is 
productive of limitation of range of motion; without 
objective findings of unfavorable ankylosis of the 
thoracolumbar spine; with no objective evidence of 
incapacitating episodes of at least 6 weeks during the past 
12 months; and the probative evidence attributes the majority 
of the Veteran's lumbar and thoracic spine symptomatology to 
nonservice-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 40 percent for chronic low back syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.14, 4.71(a), Diagnostic Codes 5235 - 5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Veteran's appeal stems from an 
October 2004 rating decision which denied entitlement to an 
increased rating.  A July 2004 VCAA letter was issued to the 
Veteran which predated the AOJ decision.  Id.  The VCAA 
letter notified the Veteran of what information and evidence 
is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The contents of this notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The Veteran has not been advised of the evidence necessary to 
establish an effective date per Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  However, as the Board concludes 
below that the preponderance of the evidence is against 
entitlement to an increased rating, any questions as to the 
appropriate effective date to be assigned are rendered moot.  

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  In July 
2008, appropriate Vazquez notice was issued to the Veteran.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the July 2004 and July 2008 correspondences in light of the 
Federal Circuit's decision, the Board finds that the Veteran 
has received 38 U.S.C.A. § 5103(a) compliant notice as to his 
increased rating claim.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of 
either notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's VA medical records, private medical records, and 
Social Security Administration (SSA) records.  There is no 
indication of relevant, outstanding records which would 
support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains VA examination reports dated in September 
2004 and March 2008.  Collectively, the examination reports 
obtained are thorough and contain sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Lumbosacral or cervical strain is evaluated under DC 5237.  
Degenerative arthritis of the spine is evaluated under 
DC 5242.  Intervertebral disc syndrome is evaluated under 
DC 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The DC's for the spine are as follows:  5235 Vertebral 
fracture or dislocation; 5236 Sacroiliac injury and weakness; 
5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 
5239 Spondylolisthesis or segmental instability; 5240 
Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative 
arthritis of the spine (see also diagnostic code 5003); 5243 
Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

DC 5003, for degenerative arthritis provides that 
degenerative arthritis, established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  38 C.F.R. § 
4.71a, DC 5003.

Initially, while the present level of disability is the 
primary concern, it is necessary to note that service 
connection was established specifically for chronic low back 
syndrome in an August 1972 rating decision.  Service 
connection was established based on service treatment records 
which showed complaints of pain in the lower thoracic and 
upper lumbar area, and he was evacuated from Europe due to 
such pain.  Medical records generated shortly after 
separation from service reflect the Veteran's contentions 
that his low back pain began in Thailand while handling heavy 
ammunition crates.  He also reported a fall on a flight of 
stairs secondary to an episode of possible syncope.  X-rays 
showed a dextroscoliosis of lumbar vertebra L2, L4, minimum, 
and a dextroscoliosis with a spina bifida occulta at S1 with 
no other abnormalities.  The Veteran has filed multiple 
increased rating claims over the years, and his chronic low 
back disability is rated 40 percent disabling, effective July 
2000.  His increased rating claim which is the subject of 
this appeal was received in May 2004.  The Board notes that 
service connection has not been established for spina bifida, 
and the October 2004 rating decision denied entitlement to 
service connection for thoracic spinal stenosis, mild 
degenerative changes at L4-5, lateral stenosis of the 
cervical area at C6-C7.  Such denial of service connection, 
however, is not in appellate status.  Thus, for consideration 
is the objective medical evidence of record, including 
opinions, in which it is discussed what symptoms are actually 
associated with the Veteran's service-connected chronic low 
back disability, as opposed to his nonservice-connected 
lumbar and thoracic spine disabilities and/or symptomatology.  
See 38 C.F.R. § 4.14.

In August 2004, the Veteran underwent a VA examination.  The 
examiner noted that there was a contradiction as to how the 
Veteran injured his spine, whether it was due to a helicopter 
crash with multiple fractures; however, the examiner 
acknowledged that 1972 VA records showed complaints of pain 
in the low back, which occurred in June 1970, when he fell 
working in the hanger.  The examiner noted that there was no 
record to the claim that the Veteran was injured in a 
helicopter accident.  In April 1973, a myelogram was 
performed which showed a filling defect which was not a true 
herniated disc.  In 1988, he was admitted to the hospital 
when he suffered a fracture in the right foot at which time 
he stated he was having very little trouble with his low 
back.  An August 1998 CT was normal.  He was noted to have 
mild degenerative changes at L4-5, which were changes 
compatible with aging.  He was also noted to have a 
congenital joining of two nerve roots which accounted for the 
abnormal reading noted on the myelogram taken in the early 
1980's at which time a filling defect was noted without any 
definite herniated disc.  The examiner noted that this 
conjoint nerve root appears of no clinical significance and 
is a congenital abnormality.  X-rays of the lumbar spine 
taken in August 2002 as well as x-rays taken in August 2004 
showed normal disc space, no evidence of arthritis.  
Cervical, thoracic, and lumbar myelograms performed in August 
2002, showed some thoracic lumbar stenosis at L4-5 left 
greater than right.  Some small lateral stenosis was also 
present in L5-S1.  His complaints were of mid back and chest 
pain when seen in 2002 and he underwent surgery in October 
2002 for thoracic decompression at T8-9, and the notes state 
that following surgery he made excellent improvement with a 
tremendous relief of pain.  The Veteran, however, described 
that he got no relief at all from this surgery.  He 
complained of discomfort of the cervical spine which radiates 
to both shoulders.  He stated that he recently had an MRI 
which did not show any abnormality to the shoulder, which 
suggested that the problems he was having were due to 
problems in the back.  He states coughing and sneezing made 
no different that he has marked stiffness in the low back.  
He also stated that problems in his thoracic and cervical 
area are secondary to his low back pain which is increased.  

On physical examination, he had a negative straight leg 
raising test bilaterally and normal reflexes.  He stood on 
heels and toes easily.  Range of motion of the lumbar spine 
was limited, but he was able to flex to 45 degrees out of 90 
degrees, extend to 20/30 degrees, side bend a normal 45 
degrees, and rotate a normal 45 degrees.  The range of motion 
was not limited by fatigue, weakness, or lack of endurance on 
repetition, but seemed to be limited by pain.  Examination of 
the cervical spine revealed a normal neurologic examination 
and normal range of motion.  The examiner noted that the 
range of motion of the thoracic spine was included in the 
range of motion of the lumbar spine.  The impression was 
chronic lumbar strain.  The examiner stated that the presence 
of spina bifida occulta at S1 is not an abnormality, but it 
is a frequently found incidental finding, not productive of 
symptomatology, not likely to produce any permanent 
condition.  The thoracic spinal stenosis is a product of 
deterioration.  It is not related to the lumbar strain that 
the Veteran suffered.  The changes in the cervical spine like 
those in the thoracic spine are related to aging.  They are 
not posttraumatic, nor are they secondary changes due to the 
chronic lumbar strain.  The chronic lumbar strain he has is 
only minor degree as evidenced by the essentially normal 
lumbar films noted.  It is unlikely that a lumbar strain 
condition that has almost normal films could be productive of 
secondary changes in the thoracic and lumbar spine.  

An August 2005 MRI of the lumbar spine was normal.

In August 2007, the Veteran underwent another VA examination.  
With regard to his spine condition, the Veteran reported 
stiffness with inability to get up from bed or chair, 
weakness upon standing or walking and with sharp pain in 
legs, hips, and feet.  Due to the spine condition, he has 
pain located at from above waistband to the tailbone for 35 
years.  The pain occurs constantly.  The pain travels down 
his legs into his feet, with right leg pain being worse than 
left leg pain.  The characteristic of the pain is burning, 
aching, oppressing, sharp, sticking, and cramping in nature.  
His low back makes the sound of snapping at times and the 
pain is a level 8 on a 10 point scale.  The pain can be 
elicited by physical activity and sitting, standing, lying 
down, or riding in a car for extended periods.  It is 
relieved by rest and medication.  His function is very 
limited with the medications.  Every step taken by the 
claimant makes him feel like he is stepping on nails.  After 
he takes 20 steps or less he gets burning pain in his low 
back, and sharp pain in his hips and legs.  He relates 
incapacitating episodes as often as 60 times per month, which 
last for 5 days.  Over the past year he has had 700 incidents 
of incapacitation for a total of 365 days.  He stated that 
one physician had recommended bed rest for 6 years, and 
another physician had recommended bed rest for 5 months.  The 
functional impairment is that he has an inability to walk, 
bend, lift, turn, twist, or stand for prolonged periods of 
time.  On musculoskeletal examination, his posture was 
abnormal, he bends forward when walking.  His gait is 
abnormal, it is wide-based, slow, halting gait.  He requires 
a wheelchair for ambulation because he has severe pain 
walking.  

On examination of the thoracolumbar spine, the examination 
revealed evidence of radiating pain on movement.  He had 
radiation of pain down both legs.  Muscle spasm was absent.  
There was no tenderness noted.  There was positive straight 
leg raising test on the right with the leg exhibiting clonus 
when raising his right leg.  There was positive straight leg 
raising test on the left.  There was no ankylosis of the 
lumbar spine.  Flexion was to 10 degrees, extension was to 1 
degree, right and left lateral flexion was to 5 degrees, and 
right and left rotation was to 5 degrees.  The joint function 
of the spine was additionally limited by pain, fatigue, 
weakness, lack of endurance, incoordination and pain after 
repetitive use.  The above limited the joint function by 5 
degrees.  The inspection of the spine revealed normal head 
position with symmetry in appearance.  There was symmetry of 
spinal motion with abnormal curvatures of the spine of 
decreased curvature of the lumbar spine.  There were signs of 
intervertebral disc syndrome; L1 motor weakness of bilateral 
right and left hip flexion of 4/5; and, L2 motor weakness of 
bilateral right and left hip flexion of 4/5.  The right lower 
extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  
The left lower extremity reflexes revealed knee jerk 2+ and 
ankle jerk 2+.  The most likely peripheral nerve was the 
femoral nerve.  The intervertebral disc syndrome caused bowel 
dysfunction with no pad needed, bladder dysfunction with no 
pad needed and erectile dysfunction.  Neurological 
examination was abnormal and showed decreased strength in 
legs.  Clonus was present when he performed straight leg 
raising.  There was atrophy of the muscles of his legs.  The 
examiner diagnosed chronic low back syndrome with 
intervertebral disc syndrome involving femoral nerve, root 
level L1, with clonus, with scar.  Subjectively the Veteran 
has constant back pain with radiation of pain down both legs, 
and objectively he has decreased range of motion, and clonus 
in right leg when raising right leg.  

In March 2008, the Veteran underwent another VA examination.  
The examiner noted that the Veteran underwent a thoracic 
spine decompression in 2003.  The examiner noted the 
Veteran's report that he fell from a helicopter 90 feet in 
1970 and suffered three compression fractures.  The examiner 
noted, however, that the records showed no onset.  The 
examiner noted that the Veteran has been wheelchair bound 
since 2003 due to risk of fall associated with thin bones and 
poor balance.  With regard to objective abnormalities of 
thoracic sacrospinalis, there was no spasm, atrophy, 
guarding, weakness, or pain with motion, but tenderness on 
left and right.  The muscle spasm, localized tenderness or 
guarding was not severe enough to be responsible for abnormal 
gait or abnormal spinal contour.  On inspection of the spine, 
his posture was stooped and his gait type was poor 
propulsion.  With regard to abnormal spinal curvatures, there 
was kyphosis, but no gibbus, list, lumbar flattening, lumbar 
lordosis, scoliosis, or reverse lordosis.  There was no 
thoracolumbar spine ankylosis.  Flexion was to 60 degrees 
with pain beginning at 60 degrees.  There was pain on active 
motion, but no pain after repetitive use and no additional 
loss of motion on repetitive use of the joint.  Extension was 
to 20 degrees, lateral flexion was to 20 degrees, and lateral 
rotation was to 20 degrees.  A lumbar spine x-ray examination 
was normal.  

He underwent a separate VA neurological examination in March 
2008.  The Veteran reported that he was injured in a 
helicopter crash and sustained injury to his low back, mid 
thoracic, and cervical spine and head.  He was told he had 
sustained multiple compressed fractures of his spine, 
including cervical, thoracic and lumbosacral spine, and he 
has been under treatment in pain management since then.  In 
2004, he underwent a laminectomy, but the extent of the 
damage found at surgery was unclear and the surgery did not 
resolve any relief of his complaints.  Standing and 
ambulation severely exacerbate his pain and discomfort, and 
he is confined to a wheelchair most of the time.  He claims 
that he can still walk and drive a car, but any attempt at 
active or passive movement of his neck, back and lumbosacral 
spine is accompanied by severe headache, pain, and discomfort 
all over the body to make it impossible to determine whether 
any individual specific peripheral nerve or nerve root is 
partially or totally responsible for his extensive and 
exceedingly severe pain and discomfort all over his body.  On 
neurological examination, there was no objective finding 
pointing to any individual nerve or radicular involvement but 
given the severity of his symptoms involving the whole body, 
including head, neck, thoracic and lumbosacral spine, with 
pain and painful paresthesia extending to both his upper and 
lower extremities, to make a judgement as to whether a 
radiculopathy or individual nerve damage is actually involved 
and responsible for his pain, objective diagnostic tests with 
EMG and nerve conduction studies are essential at this point.  
The examiner could not express judgment on the basis of the 
information available on neurologic examination as to whether 
and to what extent the Veteran's problem is secondary to 
peripheral nerve or radicular lesions.  Such questions 
without the result of detailed and extensive EMG and nerve 
conduction studies could not be rendered, and it was noted 
that the EMG and NCV laboratory within the neurology 
department at the VA hospital was temporarily closed and 
unavailable.  

In a March 2008 opinion, the VA orthopedic examiner stated 
that it is unlikely that the Veteran has intervertebral disc 
syndrome with degenerative disease lumbar spine involving 
femoral nerve at L1 with clonus and scar, and it is unlikely 
from service and likely due to age and the1988 motor vehicle 
accident.  A review of the Veteran's chart revealed that in 
August 1970 he had onset of back pain, tremors, and weakness 
with a normal workup and he was diagnosed as "back 
condition" not strain with no history of an injury.  In 
November 1971, he had a negative work-up for the pain which 
is now described as having begun after a "very mild injury" 
(but no such injury was noted in August 1970) and functional 
overlay was noted.  In April 1972, the pain was now described 
because of a lifting and then from a fall down stairs in 1970 
in Thailand (no records to verify either) with a normal 
physical examination.  In August 1972, he had another normal 
examination.  In April 1973, a normal myelogram was 
performed.  In 1988, he was in a serious automobile accident 
in which he dislocated his ankle and at that point in time 
the Veteran claimed he had been "thrown some 90 feet from a 
crashing copter fracturing the back in 3 places and 
fracturing his skull which he also reported to the VA 
examiner.  No x-ray examination ever showed evidence of such 
and the examiner stated that injuries like these will show a 
trail of localized changes with time which has not been true 
in this case.  An MRI and neurological evaluation in 2005 was 
normal and a recent evaluation did not find definite femoral 
nerve involvement.  There is no basis for the August 2007 
diagnosed involvement of the femoral nerve.  The Veteran has 
now reached an age where some secondary changes (degenerative 
disc disease and mild osteoporosis) are occurring and it is 
unlikely they are related to a history of subjective 
complaints that began while in military service.  For 
example, he had a thoracic spine surgery due to his long-
standing nonservice-connected thoracic spine kyphosis and 
aging, not due to his injury in service.

The RO rated the Veteran's disability under Diagnostic Code 
5237, pertaining to lumbosacral strain.

Initially, the Board notes that the Court has held that it is 
the Board's duty to determine the credibility and weight of 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
weight of a medical opinion is diminished where that opinion 
is ambivalent, based on an inaccurate factual premise, or 
based on an examination of limited scope, or where the basis 
for the opinion is not stated.  See Reonal v. Brown, 5 Vet. 
App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  In this case, 
the Board places great weight of probative value on the 
medical evidence and conclusions contained in the August 2004 
and March 2008 VA examination reports and opinions, and 
places less probative weight on the findings contained within 
the August 2007 VA examination report.  

The August 2007 VA examination report is entitled to a lower 
probative value in ascertaining the effects of the Veteran's 
service-connected disability so as to provide a basis for 
rating the service-connected chronic low back syndrome.  38 
C.F.R. § 4.14.  As detailed hereinabove, the Veteran 
underwent a VA examination in September 2004, in which the 
examiner specifically differentiated between the chronic 
lumbar strain, spina bifida, thoracic spinal stenosis, and 
cervical spine symptoms.  Likewise, in March 2008, the VA 
examiner provided a detailed analysis and discussion as to 
the symptomatology related to the service-connected low back 
syndrome.  The August 2007 VA examiner, however, simply 
conducted a physical examination of the spine, without 
apparent review or consideration of the record or 
consideration of his symptomatology related to nonservice-
connected disabilities affecting the thoracic, lumbar and 
cervical spine.  Likewise, the March 2008 VA examination 
specifically rejected the August 2007 examiner's findings of 
femoral nerve involvement.  While the Board may not ignore 
the opinion of a physician, it is certainly free to discount 
the credibility of that physician's statement.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians.  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Accordingly, in light of the medical expert's 
conclusions that, after reviewing the Veteran's medical 
information, the current symptoms are due in great part to 
nonservice-connected causes, the Board does not find that a 
disability rating in excess of 40 percent for low back 
disability is warranted.  In light of the VA examination and 
opinions of record, it is clear that most of the 
symptomatology reported by the Veteran, and objective 
findings pertaining to the lumbar spine are related to his 
nonservice-connected degenerative joint disease of the lumbar 
spine and thoracic spine kyphosis.  

With regard to the rating criteria for intervertebral disc 
syndrome, the VA medical examinations of record and private 
medical records do not reflect the incurrence of 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months due to his service-connected 
chronic low back disability.  Thus, a 60 percent disability 
rating is not warranted under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  While acknowledging that the Veteran essentially 
reported incapacitating episodes every day due to his low 
back disability, there is no indication that any such flare-
ups or incapacitating episodes are due solely to his service-
connected disability.  As discussed by the March 2008 VA 
examiner, the Veteran has voiced low back complaints; 
however, there have been normal findings over the years.  The 
VA examiner explained that the Veteran has degenerative disc 
disease, osteoporosis, and thoracic spine kyphosis which are 
unrelated to service or to his service-connected disability.  
The evidence of record also shows that the Veteran is 
severely disabled, however, it appears due to multiple 
nonservice-connected disabilities, some subsequent to a 1988 
automobile accident.  

Under the general rating formula for diseases of the spine, 
in effect September 26, 2003, a disability rating in excess 
of 40 percent is also not warranted.  Upon review of the 
objective findings of record, there has never been any 
finding of unfavorable ankylosis of the entire thoracolumbar 
spine.  Thus, a 50 percent disability rating is not warranted 
for the Veteran's lumbar spine disability.  

The new regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  It is not disputed that the Veteran 
has pain on motion, but the Board finds that the currently 
assigned 40 percent disability rating adequately compensates 
him for his pain and functional loss as a result of his 
service-connected disability (and in fact it is the highest 
schedular rating for limitation of motion of the 
thoracolumbar spine.

With regard to neurologic abnormalities, initially the Board 
notes that a 2005 neurological evaluation was normal.  As 
detailed hereinabove, the March 2008 VA neurological examiner 
stated that there were no objective findings pointing to any 
individual nerve or radicular involvement.  Again, as the 
March 2008 VA examiner explained, it was unlikely that the 
femoral nerve is associated with the service-connected 
disability, thus the findings of bowel and bladder 
dysfunction by the August 2007 examiner are not pertinent to 
the evaluation of the disability at issue as they have not 
been related to his service-connected disability by the most 
probative, competent evidence of record.  Based on the 
objective findings of record contained in the September 2004 
and March 2008 VA examination reports, there is no persuasive 
evidence of any other neurologic manifestations associated 
with the service-connected chronic low back syndrome which 
require separate compensable ratings.  

The Board has considered the Veteran's contentions regarding 
the type and severity of symptoms related to his service-
connected chronic low back syndrome.  However, the Board 
finds that the Veteran is not competent to state what 
symptoms are due to his service-connected disability as 
opposed to those due to unrelated disability and his 
contentions in this respect are of limited probative value.  
While a layperson is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge or expertise, 
such as the condition causing the symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) and Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995).  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's service-connected chronic low back syndrome by 
itself has resulted in marked interference with earning 
capacity or employment beyond that interference contemplated 
by the assigned evaluation.  Additionally, the objective 
evidence does not reflect frequent periods of hospitalization 
due to the chronic low back syndrome.  Accordingly, the Board 
finds that the impairment resulting from the Veteran's spine 
disorder is appropriately compensated by the currently 
assigned schedular rating and 38 C.F.R. § 3.321 is 
inapplicable.

The Board acknowledges that the Veteran is unemployed and has 
been since in or about 1988.  The records reflects that he is 
in receipt of SSA benefits due to being unable to work due to 
back disabilities and fractures of lower limb.  Although the 
evidence of record reflects that the Veteran is currently 
unemployed, the Veteran has not specifically claimed 
entitlement to a total disability due to individual 
unemployability (TDIU) as a result of his service-connected 
chronic low back disability.  See 38 C.F.R. § 4.16.  
Entitlement to a TDIU was considered and denied in a November 
1998 rating decision; however, has not been specifically 
raised by the Veteran or considered by the RO since that 
time.  In the event that in filing an increased rating claim, 
a claim of a TDIU was implicitly raised (see Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009)), review of the 
medical evidence and SSA records reflect that the Veteran's 
service-connected chronic low back syndrome alone does not 
preclude employment.  As discussed in detail hereinabove, it 
appears that a large portion of the Veteran's back 
symptomatology is due to nonservice-connected back 
disabilities; a clear preponderance of the evidence of record 
is against a finding that the Veteran is precluded from 
gainful employment due solely to his service-connected 
disability.  Thus, entitlement to a TDIU due to his service-
connected chronic low back syndrome is not warranted.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating in excess of 40 percent is 
not warranted for the Veteran's service-connected chronic low 
back syndrome.  Accordingly, the benefit sought on appeal is 
denied.


ORDER

Entitlement to a disability rating in excess of 40 percent 
for chronic low back syndrome is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


